         Case 3:21-cv-00103-BAJ-EWD               Document 1   02/18/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

                                                   NUMBER:
 MARCUS TECHNOLOGIES, LLC
                      Complainant                  SECTION:

                – Versus –                         JUDGE:

 BATON ROUGE SHRIMP COMPANY,
                                  MAGISTRATE JUDGE:
 INC.; KINSALE INSURANCE COMPANY
                        Defendant




                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Marcus

Technologies, LLC, who respectfully brings this action seeking judgment for damages against

Defendants Baton Rouge Shrimp Company, Inc. d/b/a Advanced Cold Storage (“ACS”) and

Kinsale Insurance Company (“Kinsale”).

                                                PARTIES

                                                  I.

       Plaintiff Marcus Technologies, LLC, is Texas limited liability company (“Marcus”). None

of the members of Marcus are domiciled in the state of Louisiana.

       Defendant Baton Rouge Shrimp Company, Inc. d/b/a Advanced Cold Storage is a

Louisiana corporation domiciled in Baton Rouge.

       Defendant Kinsale Insurance Company is a foreign insurer domiciled in Virginia, licensed

to issue insurance policies within Louisiana.
            Case 3:21-cv-00103-BAJ-EWD                Document 1     02/18/21 Page 2 of 8




                                         JURISDICTION AND VENUE

                                                      II.

          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1332. None of the

members of Marcus Technologies reside within Louisiana, ACS is a Louisiana corporation, and

Kinsale is domiciled in Virginia so the parties are completely diverse. The amount in controversy

also exceeds seventy-five thousand dollars.

          Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims in this complaint occurred in Baton Rouge within this

judicial district.

                                                     FACTS

                                                      III.

          Marcus is a protein trading and logistics company based in Austin, Texas. Marcus helps

vendors move inventory; provides consistency, transparency, and leading pricing to buyers; and

provides clear, actionable data and logistics and financing services to the protein industry.

                                                      IV.

          Per its website, ACS purports to be a state-of-the-art cold storage facility. As of this filing,

the website specifically states that ACS is “USDA, FDA, HACCP and Level 3 SQF Certified. We

offer a wide array of services specialized to meet customer’s needs.”1

                                                      V.

          Kinsale is an insurer who issued a Commercial General Liability policy to ACS bearing

Policy Number APP80084226. That policy provides coverage for the instant claim.




1
    See http://www.brcoldstorage.com/services.html
         Case 3:21-cv-00103-BAJ-EWD             Document 1      02/18/21 Page 3 of 8




                                               VI.

       Marcus reached out to ACS on December 18, 2019, to see if ACS could assist with

repackaging beef trim. Over the course of several days, ACS represented that it would be able to

rebox and blast/flash freeze the beef trim.

                                               VII.

       The parties exchanged information relative to specifications and insurance coverage.

Anthony Lusco and Tanya Parker of ACS represented to Marcus that ACS was capable of handling

Marcus’s needs.

                                              VIII.

       The ACS website represented – and continuous to represent – that ACS was USDA

certified. At all times relevant, ACS was not USDA certified.

                                               IX.

       On February 21, 25, and 27, 2020, ACS received shipments from Marcus of 8, 11, and 17

combos of beef trim, respectively. A combo is an industry term that describes a large cardboard

container that rests upon a pallet. The three shipments represented a total of approximately 80,000

lbs. of beef trim. Upon receipt, ACS received Bills of Lading, Pallet Summaries, and Certificate

of Analysis, which reflected that the beef trim had passed E.coli inspections. On the ACS receipt,

ACS did not note any damaged cases or corrective action required.

                                                X.

       Marcus had purchased the combos from Fort Worth Meat Packers and sent them to ACS

to be removed from the combos, repackaged in wax-lined boxes, and blast frozen.
            Case 3:21-cv-00103-BAJ-EWD          Document 1       02/18/21 Page 4 of 8




                                                XI.

       Marcus had contracted to sell the 80,000 lbs. of repackaged beef trim to a buyer for

$1.85/lb.

                                               XII.

       On March 3, 2020, Marcus arranged for the pickup of the first order from ACS and delivery

of the order to the purchaser.

                                               XIII.

       Upon receipt of the shipment, the purchaser rejected the product because the containers

were not marked with the USDA seal. The product was then returned to ACS, at Marcus’s expense.

                                               XIV.

       Over the next week, Marcus awaited guidance from ACS, which was purportedly

communicating with the USDA to rectify the problem.

                                               XV.

       On March 12, Dr. McKean with the USDA informed Marcus that ACS had forfeited its

USDA inspection a few years prior and that, because ACS handled the food grade meat without

proper licensure, the beef trim would have to be relabeled as “INEDIBLE” and resold as pet food,

at a significant loss to Marcus.

                                               XVI.

       Marcus relayed this message to ACS, which refused to take responsibility for the loss it

caused and instead demanded payment of an outstanding invoice before releasing the product to

be sold as pet food. Despite ACS’s multiple and obvious failures, Marcus paid the outstanding

invoice to mitigate its losses so that the beef trim could be sold within the timeframe set forth by

the USDA.
         Case 3:21-cv-00103-BAJ-EWD              Document 1       02/18/21 Page 5 of 8




                                                XVII.

        In working out the labelling issue with the USDA, ACS admitted “We acknowledge that

the product was produced without the benefit of inspection and is therefore considered

adulterated.” Adulterated beef is not fit for human consumption.

                                               XVIII.

        Had ACS had the technical abilities, expertise, and licensure it purported to have, the beef

trim would not have been considered denatured, which means adulterated and inedible for human

consumption.

                                                XIX.

        Marcus eventually sold the beef trim in two orders to a dog food producer at a significant

loss.

                                                XX.

        Adding insult to injury, over the course of its dealings with ACS, Marcus received and paid

multiple ACS invoices.

                                                XXI.

        Marcus made amicable demand upon ACS by letters dated November 24, 2020 and January

12, 2021. ACS has refused amicable demand.

                             FIRST CAUSE OF ACTION - NEGLIGENCE

                                                XXII.

        Plaintiff reasserts and realleges all of the foregoing paragraphs as if copied herein.

                                               XXIII.

        ACS had a duty to conduct itself professionally, to be honest about its qualifications, and

to not denature the beef trim owned by Marcus which was placed in its care.
         Case 3:21-cv-00103-BAJ-EWD             Document 1       02/18/21 Page 6 of 8




                                              XXIV.

       ACS breached that duty by receiving and opening the combos of beef trim without the

necessary expertise or licensure.

                                              XXV.

       Because of ACS’s breach of its duty, Marcus was proximately and foreseeably damaged.

                     SECOND CAUSE OF ACTION – BREACH OF CONTRACT

                                              XXVI.

       Plaintiff reasserts and realleges all of the foregoing paragraphs as if copied herein.

                                              XXVII.

       ACS and Marcus entered into a verbal contract for the handling of the beef trim.

                                             XXVIII.

       Per the parties’ agreement, ACS was to receive the combos of beef trim, break them down

into smaller packages, and blast/flash freeze them.

                                              XXIX.

       A representation made part of the contract was that ACS had the requisite expertise and

licenses to perform this work.

                                              XXX.

       Because that representation was false, ACS could not legally perform the work it

contracted to perform and therefore breached the contract.

                                              XXXI.

       Marcus was damaged by ACS’s breach.
         Case 3:21-cv-00103-BAJ-EWD             Document 1       02/18/21 Page 7 of 8




                ALTERNATIVE THIRD CAUSE OF ACTION – UNJUST ENRICHMENT

                                              XXXII.

       Plaintiff reasserts and realleges all of the foregoing paragraphs as if copied herein.

                                             XXXIII.

       In the alternative, should the Court find that there was no contract, by accepting payment

for services it could not render, ACS was enriched, and Marcus was correspondingly

impoverished.

                                             XXXIV.

       The parties do not enjoy a relationship that would otherwise justify this impoverishment

and enrichment.

            ALTERNATIVE FOURTH CAUSE OF ACTION – DETRIMENTAL RELIANCE

                                              XXXV

       Plaintiff reasserts and realleges all of the foregoing paragraphs as if copied herein.

                                             XXXVI.

       In the alternative, Marcus reasonably relied upon the representation by ACS that it was

USDA inspected. In reliance upon that representation, Marcus changed its position – electing to

do business with ACS – to its detriment.

                          FIFTH CAUSE OF ACTION – DIRECT ACTION

                                             XXXVII.

       Plaintiff reasserts and realleges all of the foregoing paragraphs as if copied herein.
         Case 3:21-cv-00103-BAJ-EWD              Document 1      02/18/21 Page 8 of 8




                                             XXXVIII.

       Pursuant to the Louisiana Direct Action Statute, La.R.S. § 22:1269, Marcus makes all of

the foregoing claims against Kinsale directly, as an insurer whose policy provides coverage for the

instant claims.



       WHEREFORE, Marcus Technologies, LLC prays that its allegations be deemed good and

sufficient, that this Complaint be assigned a cause number, section, and division, and that after all

proceedings are had, the Court grant relief in its favor and against Defendants for damages for the

diminution in the value of the beef trim, the cost of receiving and returning the beef trim, the

amounts paid to ACS under the contract, for judicial interest from the date of demand, and for all

other equitable relief to which it may be entitled.



                               Respectfully submitted:

                               STERNBERG, NACCARI & WHITE, LLC

                               /s Graham Williams________________________
                               SCOTT L. STERNBERG, La. Bar No. 33390
                               GRAHAM H. WILLIAMS, La Bar No. 36731
                               935 Gravier Street, Suite 2020
                               New Orleans, Louisiana 70112
                               Telephone: 504.324.2141
                               Facsimilie: 504.534.8961
                               scott@snw.law graham@snw.law
                               Counsel for Marcus Technologies, LLC
